     Case 2:21-cv-00525-TLN-CKD Document 11 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAJESTIC ZULU,                                       No. 2:21-cv-0525 CKD P
12                        Plaintiff,
13            v.                                           ORDER
14    COVELLO, et al.,
15                        Defendants.
16
17           Plaintiff has requested the appointment of counsel. District courts lack authority to

18   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

19   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

20   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

21   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

22   1990). When determining whether “exceptional circumstances” exist, the court must consider

23   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

24   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

25   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

26   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
                                                          1
     Case 2:21-cv-00525-TLN-CKD Document 11 Filed 04/16/21 Page 2 of 2


 1            Having considered the factors under Palmer, the court find s that plaintiff has failed to
 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of
 3   counsel at this time.
 4            Additionally, plaintiff has filed a motion for extension of time to file a motion to proceed
 5   in forma pauperis or pay the filing fee. Good cause appearing, that request will be granted.
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1. Plaintiff’s request for the appointment of counsel (ECF No. 10) is denied;
 8            2. Plaintiff’s motion for an extension of time (ECF No. 10) is granted;
 9            3. Plaintiff is granted thirty days from the date of this order in which to file a motion to
10   proceed in forma pauperis. Failure to comply with this order will result in a recommendation that
11   this action be dismissed.
12   Dated: April 16, 2021
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16
17   1/bh
     zulu0525.31+36
18

19

20

21

22

23

24

25

26

27

28
                                                         2
